Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2015

                                       No. 04-15-00567-CR

                                  Gregory Patrick MCBRIDE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2401
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due December 4, 2015, but was not filed. After we sent
appellant notice pursuant to Rule 38.8 of the Texas Rules of Appellate Procedure, appellant filed
a motion for extension of time to file appellant’s brief, asking until January 7, 2016, an extension
of thirty-four days. We GRANT appellant’s motion and ORDER appellant to file the brief in
this court on or before January 7, 2016.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court